UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

_____________________________
                              )
CAROLYN COUSINS, et al.,      )
                              )
          Plaintiffs,         )
                              )
          v.                  )         Civil Action No. 09-1677 (RWR)
                              )
DISTRICT OF COLUMBIA,         )
                              )
          Defendant.          )
_____________________________ )

                                ORDER

     For the reasons set forth in the accompanying memorandum

opinion, it is hereby

     ORDERED that the plaintiffs’ motion [11] for summary

judgment, be, and hereby is, GRANTED.      It is further

     ORDERED that the District of Columbia’s cross-motion [13]

for summary judgment be, and hereby is, DENIED.      It is further

     ORDERED that the hearing officer’s decision is REVERSED and

REMANDED for further proceedings not inconsistent with this

opinion.   This is a final, appealable order.

     SIGNED this 31st day of July, 2012.


                                          /s/
                                  RICHARD W. ROBERTS
                                  United States District Judge